Name: Commission Regulation (EC) No 2286/2000 of 13 October 2000 amending Regulation (EC) No 1773/2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32000R2286Commission Regulation (EC) No 2286/2000 of 13 October 2000 amending Regulation (EC) No 1773/2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 Official Journal L 260 , 14/10/2000 P. 0021 - 0021Commission Regulation (EC) No 2286/2000of 13 October 2000amending Regulation (EC) No 1773/2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 1173/2000(2) provides for the possibility of cancelling import licences issued for products falling within groups 1, 2, 4, 7, 8, 9, 44 and 45 listed in Part A of Annex I to Regulation (EC) No 1899/97(3), as last amended by Regulation (EC) No 1773/2000, against applications submitted between 1 and 10 July 2000 in order to limit the trade problems that might temporarily arise from the parallel existence of two different management procedures for some tariff quotas in the poultrymeat sector.(2) Problems have also risen during the transitional period with licences issued against applications submitted between 1 and 10 April 2000 for the above products and for hatching eggs falling within group 10. The possibility of cancelling licence applications and releasing the relevant security should therefore be extended.(3) A deadline should be laid down for the submission of requests for cancellation, giving traders a reasonable time for submission.(4) Regulation (EC) No 1773/2000 applies from 1 July 2000 and this Regulation should therefore apply from that same date.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 1773/2000 is replaced by the following:"Article 21. Holders of import licences issued under Regulation (EC) No 1899/97 for groups 1, 2, 4, 7, 8, 9, 10, 44 and 45 listed in Part A of Annex I thereto in its version before entry into force of this Regulation who applied for them between 1 and 10 April and 1 and 10 July 2000 may, before 31 December 2000, request their cancellation and release of the security.2. Member States shall notify to the Commission before the end of the following month the monthly volume of cancelled licences for each of the said groups, indicating the application period concerned."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 4.8.2000, p. 6.(2) OJ L 205, 12.8.2000, p. 3.(3) OJ L 267, 30.9.1997, p. 67.